CONTIUED EXAMINATION UNDER 37 C.F.R. §1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2021 has been entered.

DETAILED ACTION
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 8/30/2021. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 8/30/2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Lee in view of Labyved does not teach on the amended claims, therefore, the rejection of 35 U.S.C. 103 should be removed.
 
Examiner’s Responses:
In response to Argument 1, Applicant’s arguments, see Remarks, filed 8/20/2021, with respect to the rejection(s) of claim(s) 1-11, 18, 19 under 35 U.S.C. 103 have been fully 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 6, 7, 9, 18, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al (U.S. Patent Pub. No. 2016/0256127, hereafter referred to as Lee) in view of Li et al (U.S. Patent Pub. No. 2012/0014579, hereafter referred to as Li)

Regarding Claim 1, Lee teaches an image motion-correction device having a processor (104) comprising instructions embedded in a non-volatile storage device (paragraph 76, Lee teaches storing the memory), the instructions including: a frame file generation unit (108) configured to obtain data frames representing motion of a patient (paragraph 132, Lee teaches capturing motion information in the image of patient),
image correcting unit (106) configured to store the motion correcting image files (102) (paragraph 174-paragraph 184, Lee teaches capturing the motion information and using the global motion for correcting the image data.).
Lee does not explicitly disclose based upon motion information about the patient received from a motion tracking device, 
image correcting unit (106) configured to create affine motion matrices representing motion between the data frames;
the image correcting unit (106) configured to obtain medical images files (102) correlated in time to the data frames from a scanning device;
image correcting unit (106) configured to apply the affine motion matrices to the medical image files (102) to generated motion-created medical image files (120).
Li is in the same field of art of medical imaging processing. Further, Li teaches based upon motion information about the patient received from a motion tracking device (paragraph 13, Figure 1 item 20, Li teaches using a stereo camera to detect the motion of the patient when in the imaging device.), 
image correcting unit (106) configured to create affine motion matrices representing motion between the data frames (paragraph 55-paragraph 65, Li teaches determining the motion that used to reconstruct the image at the same period of image for reconstructing.);
the image correcting unit (106) configured to obtain medical images files (102) correlated in time to the data frames from a scanning device  (paragraph 49-pargraph 52, paragraph 57-paragraph 63, Li teaches capturing the camera data of the patient and determining the matrix transformation based on the CT reconstruction algorithm and correcting the images.);
image correcting unit (106) configured to apply the affine motion matrices to the medical image files (102) to generated motion-created medical image files (120) (Figure 5, Li teaches using the matrix transformation that contains motion information for correcting the images data for the same time period of the image capturing device.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee by incorporating the image processing of motion detection and then taking the medical image input for image correction that is taught by Li, to make the invention that capture medical images, then uses stereo camera to capture breathing or motion signals of the patient then determine the amount of motion information that is used to correct the image within a time period region; thus, one of ordinary skilled in the art would be motivated to combine the references since thus, for a CT scan of a moving object, it is of paramount importance to reconstruct a CT image having minimized motion artifacts (paragraph 13-paragraph 14, Li).


In regards to Claim 3, Lee in view of Li discloses wherein the frame file generation unit (108) is further configured to obtain region of interest data (200) representing a region of interest and the image correction unit (106) is further configured to create the affine motion matrices using data in the data frames corresponding to the region of interest (paragraph 26, Lee teaches a region of interest for motion correction.).  

In regards to Claim 6, Lee in view of Li discloses wherein the image correction unit (106) is further configured to create the affine motion matrices by extracting patient features from the data frames and matching the patient features (paragraph 40-parasgraph 47, paragraph 264, Lee).  


Regarding Claim 7, Lee teaches a computing device having a processor (104) operative to: generate at least one unified frame file (110) based on motion image data (204), depth map data (206) corresponding to the motion image data, and region of interest data (200) (paragraph 26, paragraph 32, paragraph 42, paragraph 132, paragraph 264, Lee teaches capturing motion information in the image of patient), output the at least one corrected image file (120) for display to one or more display devices (122) (paragraph 26, paragraph 32, paragraph 42, paragraph 113, Lee teaches correction motion correction images.).  
Lee does not explicitly disclose received from a motion tracking device;

Li is in the same field of art of medical imaging processing. Further, Li teaches received from a motion tracking device (paragraph 13, Figure 1 item 20, Li teaches using a stereo camera to detect the motion of the patient when in the imaging device.);
generate at least one corrected image file (120) derived from a medical image file (102) received from a scanning device by performing the motion correction based on the at least one unified frame file (110) (paragraph 49-pargraph 52, paragraph 57-paragraph 63, Li teaches capturing the camera data of the patient and determining the matrix transformation based on the CT reconstruction algorithm and correcting the images.).	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee by incorporating the image processing of motion detection and then taking the medical image input for image correction that is taught by Li, to make the invention that capture medical images, then uses stereo camera to capture breathing or motion signals of the patient then determine the amount of motion information that is used to correct the image within a time period region; thus, one of ordinary skilled in the art would be motivated to combine the references since thus, for a CT scan of a moving object, it is of paramount importance to reconstruct a CT image having minimized motion artifacts (paragraph 13-paragraph 14, Li).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


In regards to Claim 9, Lee in view of Li discloses wherein the at least one processor (104) is further configured to perform frame registration between consecutive frames of the motion image data (204) (paragraph 264, Lee).  

In regards to Claim 18, Lee in view of Li discloses a patient scanning device (101) including sensors configured to sense signals comprising information regarding internal tissues of a patient (paragraph 49, paragraph 50, paragraph 58, paragraph 59, Yi teaches using a motion sensor on the patient to measure breathing.); 
a signal processor (104) to convert the sensed signals into medical image files (102) (paragraph 57-paragraph 60, Yi teaches the motion corrected image measurements from the motion sensor); 
a motion detection device (112) to capture data frames representing motion of the patient (paragraph 18, Lee); and 
an image motion-correction device as in claim 1 configured to create affine motion matrices representing motion between the data frames and generate motion-corrected medical image files (120) based on the medical image files (102) and the affine motion matrices (paragraph 18-pararaph 24, Lee; paragraph 49-pargraph 52, paragraph 57-paragraph 63, Li).  


Regarding Claim 19, Lee teaches a patient scanning system (100) comprising: a motion determination device configured to create affine motion matrices representing motion between the data frames (paragraph 264, Lee); and a signal processor (104) to convert the sensed signals paragraph 264-paragraph 270, paragraph 289, Lee).
Lee does not explicitly disclose a patient scanning device (101) including sensors configured to sense signals comprising information regarding internal tissues of a patient; 
a motion detection device (112) to capture data frames representing motion of the patient.
Li is in the same field of art of medical imaging processing. Further, Li teaches a patient scanning device (101) including sensors configured to sense signals comprising information regarding internal tissues of a patient (paragraph 49, paragraph 50, paragraph 58, paragraph 59, Yi teaches using a motion sensor on the patient to measure breathing.); 
a motion detection device (112) to capture data frames representing motion of the patient (paragraph 57-paragraph 60, Yi teaches the motion corrected image measurements from the motion sensor).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee by incorporating the image processing of motion detection and then taking the medical image input for image correction that is taught by Li, to make the invention that capture medical images, then uses stereo camera to capture breathing or motion signals of the patient then determine the amount of motion information that is used to correct the image within a time period region; thus, one of ordinary skilled in the art would be motivated to combine the references since thus, for a CT scan of a moving object, it is of paramount importance to reconstruct a CT image having minimized motion artifacts (paragraph 13-paragraph 14, Li).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


Claim 4  & 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Li in view of Labyed et al (U.S. Patent Pub. No. 2017/0042511, hereafter referred to as Labyed).

Regarding Claim 4, Lee in view of Li teaches medical imaging and motion correction of image data.
Lee in view of Li does not explicitly disclose discloses wherein the image correction unit (106) is further configured to create the affine motion matrices by registering pairs of data frames in parallel processes to obtain intermediate affine motion matrices representing motions between the data frames in the pairs and to register the data frames to a reference data frame using the intermediate affine motion matrices (paragraph 98, Labyed).  
Labyed is in the same field of art of medical imaging. Further, Labyed teaches discloses wherein the image correction unit (106) is further configured to create the affine motion matrices by registering pairs of data frames in parallel processes to obtain intermediate affine motion matrices representing motions between the data frames in the pairs and to register the data frames to a reference data frame using the intermediate affine motion matrices (paragraph 98, Labyed). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee in view of Li by incorporating the correcting unit for motion matrix that is taught by Labyed, to make the invention a device that captures medical images and uses motion information to correct the medical images and generates correct image; thus, one of ordinary skilled in the art would be 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 5, Lee, Li, Labyed discloses wherein the image correction unit (106) is further configured to register subsets of the data frames to different reference data frames to compensate for drift (paragraph 264, Lee).  


Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Li in view of Tromberg et al (U.S. Patent Pub. No. 2016/0345858, hereafter referred to as Tromberg)

Regarding Claim 8, Lee in view of Li teaches medical imaging and motion correction of image data.
Lee in view of Li does not explicitly disclose wherein the at least one processor (104) is further configured to unify the motion image data (204), the corresponding depth map data (206), and the region of interest data (200) based on a time stamp for generating the at least one unified frame file (110) (paragraph 13, paragraph 68, paragraph 70, Tromberg).
Tromberg is in the same field of art of medical imaging processing. Further, Tromberg teaches wherein the at least one processor (104) is further configured to unify the motion image data (204), the corresponding depth map data (206), and the region of interest data (200) based paragraph 13, paragraph 68, paragraph 70, Tromberg).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee in view of Li by incorporating the image stamp information and depth information that is taught by Trombergto make the invention that capture medical images, then uses stereo camera to capture breathing or motion signals of the patient then determine the amount of motion information that is used to correct the image within a time period region; thus, one of ordinary skilled in the art would be motivated to combine the references since the current DOSI technique has limited spatial resolution and long measurement time. Thus, there remains a need in the art to improve both DOSI measurement procedures to enable faster measurement time and adjustable spatial resolution, as well as medical imaging techniques in general (paragraph 7, Tromberg).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


Claims 10 & 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al (U.S. Patent Pub. No. 2016/0256127, hereafter referred to as Lee) in view of Li et al (U.S. Patent Pub. No. 2012/0014579, hereafter referred to as Li) in view of Navab et al (U.S. Patent Pub. No. 2019/0000564, hereafter referred to as Navab).

Regarding Claim 10, Lee in view of Li teaches and imaging system that correct medical images.

Navab is in the same field of art of medical imaging. Further, Navab teaches wherein the at least one processor (104) is further configured to read the consecutive frames of the motion image data (204) and generate a point cloud associated with the region of interest data (200) based on the image motion data (204) and the depth map data (206) (paragraph 216-paragraph 218, Navab). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee in view of Li by incorporating the point cloud image processing that is taught by Navab, to make the invention an image processing device that corrects medical images and uses the point cloud data; thus, one of ordinary skilled in the art would be motivated to combine the references since a need exists for an improved method and system for generating medical images which reduce radiation exposure and/or reduce the need of external hardware and system complexity in a medical environment (paragraph 7, Navab).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

In regards to Claim 11, Lee, Li and Navab discloses wherein the at least one processor (104) is further configured to detect and extract at least one feature from the point cloud for paragraph 198, paragraph 199, paragraph 212, paragraph 216-paragraph 218, Navab).  


Allowable Subject Matter
Claims 12, 13, 14, 15, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ONEAL R MISTRY/Primary Examiner, Art Unit 2664